IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
NATIONAL ASSOCIATION OF CHAIN )
DRUG STORES et al.,                  )
                                     )
                        Plaintiffs, )
                                     )
            v.                       ) Civil Action No. 07-02017 (RCL)
                                     )
U.S. DEPARTMENT OF HEALTH &          )
HUMAN SERVICES, et al.,              )
                                     )
                        Defendants. )
____________________________________)

                                             ORDER

       Upon consideration of the parties’ Joint Motion to Clarify that, Notwithstanding the

Preliminary Injunction, HHS May Provide Analyses of AMP Data to Committees of Congress, it

is hereby

       ORDERED that the parties’ joint motion is GRANTED; and it is further

       ORDERED that, notwithstanding any provision of the preliminary injunction, both OIG

and CMS may provide analyses of “average manufacturer price” (“AMP”) data upon the request

of Committees of Congress as they consider health care reform legislation; and it is further

       ORDERED that neither OIG nor CMS shall disclose to Committees of Congress the

individual AMPs for specific single-source or multiple-source drugs until the parties have

specifically litigated that issue and the Court has amended the injunction to allow such

disclosure, or until the parties have otherwise agreed to such disclosure.



       Signed by Royce C. Lamberth, United States District Judge, June 23, 2009.